                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

ANETRA LEWIS,                     *
                                  *
      Plaintiff,                  *
                                  *
vs.                               * CIVIL ACTION NO. 20-00468-KD-B
                                  *
ANDREW M. SAUL,                   *
Commissioner of Social            *
Security,                         *
                                  *
      Defendant.                  *

                               JUDGMENT

      In accordance with the Order entered July 12, 2021, it is

hereby ORDERED, ADJUDGED, and DECREED that Defendant’s Unopposed

Motion for Entry of Judgment with Remand (Doc. 20) is GRANTED,

and that the decision of the Commissioner of Social Security

denying Plaintiff benefits is reversed and remanded for further

administrative proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g).     See Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991).

      The remand pursuant to sentence four of § 405(g) makes

Plaintiff the prevailing party for purposes of the Equal Access

to Justice Act, 28 U.S.C. § 2412, and terminates this Court’s

jurisdiction over this matter.     See Shalala v. Schaefer, 509 U.S.

292 (1993).

      DONE this 12th day of July 2021.



                                s/ Kristi K. DuBose
                                KRISTI K. DuBOSE
                                CHIEF UNITED STATES DISTRICT JUDGE
